IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

T. P., PATERNAL                          NOT FINAL UNTIL TIME EXPIRES TO
GRANDFATHER of D. P. AND N.              FILE MOTION FOR REHEARING AND
P., MINOR CHILDREN,                      DISPOSITION THEREOF IF FILED

      Appellant,                         CASE NO. 1D15-3728

v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES, R. P.,
MOTHER AND A. P., FATHER,

      Appellees.

_____________________________/

Opinion filed November 13, 2015.

An appeal from an order of the Circuit Court for Duval County.
Henry E. Davis, Judge.

Robert J. Slama, Jacksonville, for Appellant.

Ward L. Metzger, Florida Department of Children and Families, Jacksonville;
David P. Krupski, Guardian ad Litem Program, Sanford, for Appellees.



PER CURIAM.

      The Court has determined that the notice of appeal filed on August 9, 2015,

failed to timely invoke the Court’s jurisdiction to review the Order Denying

Paternal Grandfather’s Second Amended Motion to Intervene, Motion for Change
of Custody, and Motion for Visitation, which was rendered on May 6, 2015.

Accordingly, appellee’s motion to dismiss is granted and the appeal is dismissed

for lack of jurisdiction.

      The dismissal is without prejudice to the appellant’s right to seek any relief

to which he may be entitled from the lower tribunal. See R.Z. v. Dep’t of Children

and Families, 969 So. 2d 1225 (Fla. 1st DCA 2007).

LEWIS, ROWE, and BILBREY, JJ., CONCUR.




                                         2